

116 S3331 IS: Rocky Mountain National Park Boundary Modification and Land Exchange Act
U.S. Senate
2020-02-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3331IN THE SENATE OF THE UNITED STATESFebruary 25, 2020Mr. Gardner (for himself and Mr. Bennet) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo modify the boundary of the Rocky Mountain National Park, and for other purposes.1.Short titleThis Act may be cited as the Rocky Mountain National Park Boundary Modification and Land Exchange Act.2.Rocky Mountain National Park Boundary Modification(a)DefinitionsIn this section:(1)MapThe term map means the map entitled “Rocky Mountain National Park Proposed Boundary Revision”, numbered 121/154,327, and dated June 2019.(2)Non-Federal landThe term non-Federal land means the approximately 40 acres of non-Federal land depicted as TR 05–133 on the map.(3)SecretaryThe term Secretary means the Secretary of the Interior.(b)Land acquisitionThe Secretary may acquire, by donation, the non-Federal land for inclusion in the Rocky Mountain National Park.(c)Boundary modificationOn acquisition of the non-Federal land under subsection (b), the Secretary shall—(1)modify the boundary of the Rocky Mountain National Park to include the acquisition; and(2)administer the acquired land as part of the Rocky Mountain National Park, in accordance with applicable laws.(d)Availability of mapThe map shall be on file and available for public inspection in appropriate offices of the National Park Service.3.Rocky Mountain National Park land exchange(a)DefinitionsIn this section:(1)Federal landThe term Federal land means the approximately 0.18 acres of land depicted as TR04–168–1 on the map.(2)MapThe term map means the map entitled “Rocky Mountain National Park Proposed Forsyth Family Land Exchange”, numbered 121/154,326, and dated June 2019.(3)Non-Federal landThe term non-Federal land means the approximately 0.18 acres of land depicted as TR04–169 on the map.(4)SecretaryThe term Secretary means the Secretary of the Interior.(b)Authorization of exchangeTo correct a longstanding land ownership error, if the owner of the non-Federal land offers to convey to the Secretary all right, title, and interest of the owner in and to the non-Federal land, the Secretary shall convey to the owner of the non-Federal land, subject to valid existing rights, all right, title, and interest of the United States in and to the Federal land.(c)ValuationThe value of the Federal land and the non-Federal land to be exchanged under subsection (b) shall be considered to be of equal value.(d)AdministrationThe non-Federal land acquired by the Secretary under subsection (b) shall be administered by the Secretary as part of Rocky Mountain National Park.(e)Availability of mapThe map shall be on file and available for inspection in the appropriate offices of the National Park Service. 